Petition for writ of habeas corpus, signed and verified by Cecil Lawrence, filed in this court *Page 349 
October 28, 1924, alleging that he is imprisoned without due process of law, and stating the facts, by C.A. Cook, sheriff of Osage county. A rule to show cause issued, returnable November 8th, at which time counsel for the state filed a demurrer, which was overruled, and cause was assigned for hearing, at which time the county attorney announced that he would begin the prosecution anew. The cause is therefore dismissed.